


110 HCON 226 IH: Calling on the United States Postal Service

U.S. House of Representatives
2007-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 226
		IN THE HOUSE OF REPRESENTATIVES
		
			October 4, 2007
			Mr. Davis of Illinois
			 submitted the following concurrent resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		CONCURRENT RESOLUTION
		Calling on the United States Postal Service
		  to create a special exterior light display on March 4, 2008, to reignite public
		  awareness and appreciation of the accomplishments of the New Deal and the
		  legacy of those programs for our Nation today, and for other
		  purposes.
	
	
		Whereas the New Deal was a comprehensive series of social
			 and economic programs enacted during the administration of President Franklin
			 D. Roosevelt in response to the economic crisis known as the Great
			 Depression;
		Whereas during the famous First Hundred
			 Days that followed Roosevelt’s inauguration, between March and June
			 1933, Congress passed fifteen major pieces of legislation;
		Whereas among the major New Deal initiatives eventually
			 enacted were the Agricultural Adjustment Act, which provided funding to farmers
			 to curtail production to stabilize prices; the National Industrial Recovery
			 Act, which provided for codes of fair competition to regulate industry and, for
			 the first time in American history, guaranteed the right of labor to bargain
			 collectively; the Public Works Administration, which constructed roads, dams,
			 and public buildings; the Federal Deposit Insurance Corporation, which served
			 to insure deposits in banks; the Tennessee Valley Authority, which provided for
			 navigation, flood control, electricity generation, and economic development in
			 the Tennessee River Valley, which was then one of the poorest and least
			 developed regions in America; the Rural Electrification Administration, which
			 was responsible for the development of a system to provide electricity to rural
			 America; and the Social Security Administration, which established a secure
			 pension system for senior citizens;
		Whereas two of the most memorable programs of the New Deal
			 were the Civilian Conservation Corps, a special work program whose enrollees
			 planted trees and fought forest fires, built public parks, drained swamps to
			 fight malaria, restocked rivers with fish, worked on flood control projects,
			 and engaged in many other initiatives that helped to conserve our environment
			 and make recreation facilities available for millions of Americans, and the
			 Works Progress Administration (later known as the Works Projects
			 Administration), which provided employment for artists, musicians, actors,
			 authors, and laborers, thereby helping to put millions of men, women, and youth
			 back to work;
		Whereas the New Deal created much of our Nation’s
			 infrastructure, including roads, electrical systems, municipal power plants,
			 water and sewage systems, and schools;
		Whereas the New Deal social programs laid the basis for
			 many key programs in public education, public health, and public
			 recreation;
		Whereas the New Deal economic policies established banking
			 regulations, social security, and collective bargaining;
		Whereas men and women working in New Deal programs
			 constructed many public buildings and parks; created public art, including
			 murals, sculptures, and paintings; and made important contributions to
			 literature, music, theater, and oral histories; and
		Whereas the New Deal restored the people’s faith in our
			 Nation and its institutions: Now therefore be it
		
	
		That Congress calls on the United States
			 Postal Service to create a special exterior light display on March 4, 2008, at
			 all postal facilities which either were created by or are decorated with New
			 Deal public art or interior fixtures, in order to reignite public awareness and
			 appreciation of the accomplishments of the New Deal and the legacy of those
			 programs for our Nation today, and in recognition of the men and women who left
			 this enormous legacy by participating in one or more of the New Deal public
			 works programs.
		
